DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-37 of US Application No. 17/494,454 are currently pending and have been examined. Applicant amended claims 1-21 and added claims 22-37.

Response to Arguments
The previous objection to the specification is withdrawn in consideration of the amended abstract submitted by Applicant.

The previous rejections of claim 8 under 35 U.S.C. § 112(b) and § 112(d) are withdrawn in consideration of amended claim 8.

The previous double patenting rejection of claims 1-21 is withdrawn. Applicant amended the claims such that are no longer coextensive in scope with co-pending application 17/348,575.

Applicant’s arguments, see REMARKS, filed 14 April 2022, regarding the previous rejections of claims 1-21 under 35 USC § 101 have been fully considered but are not persuasive. Applicant argues 1) that the claims are directed to a particular improvement in prior art systems, i.e., improvement in magnetic mapping, and 2) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment because the judicial exception is used for incorporation into a master geomagnetic map.

Examiner Response: Particular improvement in technology or technological field
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016). 
After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). In making this determination, it is critical that examiners look at the claim "as a whole," in other words, the claim should be evaluated "as an ordered combination, without ignoring the requirements of the individual steps." When performing this evaluation, examiners should be "careful to avoid oversimplifying the claims" by looking at them generally and failing to account for the specific requirements of the claims. McRO, 837 F.3d at 1313, 120 USPQ2d at 1100.
In the instant application, Applicant asserts an improvement in magnetic mapping by regularly updating magnetic maps with increasingly accurate information. See REMARKS at page 18. The improvement, in Applicant’s own words, is in the updating of the magnetic maps. Applicant’s statement as to the improvement is supported in the specification at ¶ [30] and [52]. However, the claim itself does not reflect the improvement. In this regard, the claim never actually requires updating the magnetic maps. Claim 1, for example, recites “storing portions of the trajectories . . . for incorporation into a master geomagnetic map.” Independent claims 9, 15, and 21 recite substantially similar limitations. The term “for incorporation” is an intended use of the stored portions of trajectories. However, the claimed method stops short of actually updating the map by incorporating the stored portions into the map. In contrast, Examiner notes that the language of claims 31 and 37 are positive recitations of incorporating the portions of the trajectories into the master geomagnetic map. Accordingly, these claims are not rejected under § 101. 
Applicant’s argument is not persuasive because the claim does not reflect the stated improvement.

Examiner Response: Applies or uses the judicial exception in some other meaningful way
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following example is indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Claim 1 does not apply or use the judicial exception in some other meaningful way beyond linking the use of the judicial exception to a particular technological environment. Applicant asserts that the judicial exception is applied or used for incorporation into a master geomagnetic map. However, the claim never actually requires incorporating anything into the magnetic maps. Claim 1, for example, recites “storing portions of the trajectories . . . for incorporation into a master geomagnetic map.” Independent claims 9, 15, and 21 recite substantially similar limitations. The term “for incorporation” is an intended use of the stored portions of trajectories. The claimed method stops short of actually incorporating the stored portions of the trajectories into the master the map. Therefore, the judicial exception is not actually applied or used for incorporation into a master map, as argued by Applicant. Therefore, Applicant’s argument is not persuasive.
For the above reasons, Applicant’s arguments are not persuasive. The previous rejections under § 101 are maintained. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all of the features of claims 1, 9, 15, and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites “storing portions of the trajectories that have determined similarities below predetermined thresholds for incorporation into a master geomagnetic map”. Independent claims 8, 15, and 21 recite substantially similar limitations. Applicant, in amending the claims, does not point to any part of the specification for support of this limitation. The specification does not disclose “predetermined thresholds”. Examiner cannot identify in the specification what constitutes “predetermined thresholds”.  Examiner also cannot identify in the specification storing portions of trajectories based on similarities being below these predetermined thresholds. Therefore, claims 1, 8, 15, and 21 appear to be new matter.
Claim 2 recites “storing the portion of the trajectory when the determined similarity between it and the corresponding portion of the baseline magnetic map is below a first predetermined threshold” and “for each of one or more of the portions of the trajectories that is still stored, further continuing to store the portion of the trajectory based on a weighting of the portion of the trajectory for incorporation into the baseline geomagnetic map”. Claims 10 and 16 recite substantially similar limitations. Applicant, in amending the claims, does not point to any part of the specification for support of this limitation. The specification does not disclose “predetermined thresholds”. Examiner cannot identify in the specification what constitutes “predetermined thresholds”.  Examiner also cannot identify in the specification storing portions of trajectories based on similarities being below these predetermined thresholds. Further, Examiner cannot identify in the specification storing portions of the trajectory based on weighting.
Claims 3-7, 9, 1-14, 17-20, and 22-37 are rejected because the depend from one of claims 1, 8, 15, and 21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 and 32-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “performing one or more correlation analyses on one or more portions of the trajectories to determine similarities in trajectories” (i.e., mentally comparing trajectory data to determine how much, e.g., what percentage, of the trajectories are similar or dissimilar) and “determined similarities below predetermined thresholds” (i.e., mentally comparing the amount of similarity to a threshold and determining if the similarity is above or below a threshold).  Independent claims 9, 15, and 21 recite substantially similar limitations. These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or with the aid of pen and paper.  Therefore, these limitations are abstract ideas and claims 1, 9, 15, and 21 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 9, 15, and 21 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “receiving from one or more magnetic-measurement devices one or more trajectories comprising magnetic measurements in an area collected by the magnetic-measurement devices over a period of time” and “storing portions of the trajectories that have determined similarities below predetermined thresholds for incorporation into a master geomagnetic map”.  Claims 9, 15 and 21 recite substantially similar limitations as claim 1. Claim 1 also recites the additional elements “a computing device” and “one or more magnetic-measurement devices”, claim 9 also recites the additional element “[o]ne or more computer-readable non-transitory storage media embodying software that is operable when executed to”, claim 15 recites the additional element “one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to”, while claim 21 recites the additional elements “means for” which is interpreted as the computing device of claim 1. Data gathering is extra-solution activity and is not a meaningful limitation on the judicial exception. Collecting magnetic measurements using magnetic-measurement devices is data gathering. Receiving the collected magnetic measurements by a computing device is also data gathering. Collecting magnetic measurements and receiving the collected magnetic measurements are not a meaningful limitations on the judicial exception. In addition, using a generic computer to perform generic computing functions is not a meaningful limitation on the judicial exception. The computer of claim 1 is recited at a high level and is merely a generic computer. Receiving trajectories and storing portions of the trajectories are generic computing functions, i.e., receiving data and storing data, that is performed by the generic computer. Therefore, the computing device receiving trajectories and storing portions of trajectories are not a meaningful limitation on the judicial exception. Similarly, the processors and storage media of claims 9 and 15 are recited at a high level of generality and are merely generic computers that perform generic computing functions. Further, as disclosed in the specification, the magnetic-measurement devices are magnetic navigation devices and may include mobile phones, vehicle navigation systems, UAV navigation systems, or any other devices capable of receiving geomagnetic map information, capturing magnetic measurements or transmitting information based upon the magnetic measurements (specification at ¶ [0031]).These are all examples of generic computing devices. Finally, merely using a computer as a tool to perform the abstract idea is not a meaningful limitation on the judicial exception. Using the computing device to perform correlation analyses is merely using a computer to perform the abstract idea, which is not a meaningful limitation on the judicial exception. For all of these reasons, these additional elements are not  meaningful limitations on the judicial exception Therefore, claims 1, 9, 15 and 21 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 9, 15 and 21 do not include additional elements that sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. Further, magnetic navigation devices used to collect magnetic measurements over time are well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality. Therefore, the additional elements do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Based on the above analysis, claims 1, 9, 15, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites additional abstract ideas “comparing the portion of the trajectory with a corresponding portion of a baseline magnetic map according to a correlation analysis to determine similarity between the portion of the trajectory with the corresponding portion of the baseline magnetic map” and “comparing the portion of the trajectory with one or more corresponding other ones of the stored portions of the trajectories according to a correlation analysis to determine similarity between it and the corresponding other ones of the stored portions of the trajectories” which may be performed mentally or with the aid of pen and paper. Claim 2 recites new additional elements “storing the portion of the trajectory when the determined similarity between it and the corresponding portion of the baseline magnetic map is below a first predetermined threshold” and “for each of one or more of the portions of the trajectories that is still stored, further continuing to store the portion of the trajectory based on a weighting of the portion of the trajectory for incorporation into the baseline geomagnetic map”. Using a generic computer to perform generic computing functions is not a meaningful limitation on the judicial exception. The computer of claim 1 is recited at a high level and is merely a generic computer. Storing portions of the trajectories is a generic computing functions, i.e., receiving data and storing data, that is performed by the generic computer. Therefore, the computing device storing portions of trajectories is not a meaningful limitation on the judicial exception. For the same reason, storing portions of the trajectories does not amount to significantly more than the judicial exception. Therefore, claim 2 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

	Claim 3 recites “the master geomagnetic map comprises the baseline geomagnetic map; and the baseline geomagnetic map comprises an Earth Magnetic Anomaly Grid with 2-arc- minute resolution (EMAG2) model”, which further defines the additional element “storing portions of the trajectories” identified in claim 1. However, storing portions of the trajectory, even as further defined, is still a generic computing function being performed by a generic computing device which, for the reasons indicated in claim 1, does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.  

	Claim 4 recites “wherein the weighting of the portion of the trajectory is based at least in part on a trust coefficient for a magnetic-measurement device that the trajectory was received from”, which further defines the additional element “continuing to store the portion of the trajectory” identified in claim 2. However, storing portions of the trajectory, even as further defined, is still a generic computing function being performed by a generic computing device which, for the reasons indicated in claim 1, does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.  

Claim 5 recites “wherein each of one or more of the correlation analyses comprises a similarity correlation analysis that comprises one or more of: normalized correlation; cross correlation; or one or more spectral criteria functions”, further defines the abstract idea “perform one or more correlation analyses” previously identified in claim 1. Performing the correlation analysis using normalized correlation, cross correlation or one or more spectral criteria functions may still be performed mentally. Claim 5 does not recite any new additional elements. Therefore, claim 5 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 6 recites “wherein the magnetic measurements comprise measurements of magnetic susceptibility or magnetic conductivity”, which further defines the additional element “receiving from one or more magnetic-measurement devices one or more trajectories comprising magnetic measurements” identified in claim 1. However, receiving trajectories by a computing device, even as further defined, is still a generic computing function being performed by a generic computing device which, for the reasons indicated in claim 1, does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.  

Claims 7, 26, and 32 recite “wherein magnetic measurements comprise measurements of a magnetic field”, which further defines the additional element “receiving from one or more magnetic-measurement devices one or more trajectories comprising magnetic measurements” identified in claims 1, 9, and 15. However, receiving trajectories by a computing device, even as further defined, is still a generic computing function being performed by a generic computing device which, for the reasons indicated in claim 1, does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.  

Claims 8, 27, and 33 recite “wherein incorporation into the master geomagnetic map comprises creation of one or more portions of the master geomagnetic map”, which further defines the additional element “storing portions of the trajectories” identified in claims 1, 9, and 15. However, storing portions of the trajectory, even as further defined, is still a generic computing function being performed by a generic computing device which, for the reasons indicated in claim 1, does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.  

Claims 10 and 16 recite substantially similar limitations as claim 2 and do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception for the same reasons indicated above with respect to claim 2.

Claims 11 and 17 recite substantially similar limitations as claim 3 and do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception for the same reasons indicated above with respect to claim 3.

Claims 12 and 18 recite substantially similar limitations as claim 4 and do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception for the same reasons indicated above with respect to claim 4.

Claims 13 and 19 recite substantially similar limitations as claim 5 and do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception for the same reasons indicated above with respect to claim 5.

Claims 14 and 20 recite substantially similar limitations as claim 6 and do not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception for the same reasons indicated above with respect to claim 6.

Claims 22, 28, and 34 recites “wherein incorporation into the master geomagnetic map comprises updating one or more portions of the master geomagnetic map”, which further defines the additional element “storing portions of the trajectories” identified in claims 1, 9, and 15. However, storing portions of the trajectory, even as further defined, is still a generic computing function being performed by a generic computing device which, for the reasons indicated in claim 1, does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.  

Claims 23, 29, and 35 recite “wherein one or more of the correlation analyses on one or more of the trajectories account for errors in the trajectories; andActive 79642799.1Attorney Docket No.Patent Application No. 088263.011717/494,454one or more of the errors: comprise noise; are known; are in one or more of the magnetic measurements in the trajectories; or are in one or more determined locations where one or more of the magnetic measurements in the trajectories were made”, further defines the abstract idea “perform one or more correlation analyses” previously identified in claim 1, 9, and 15. Performing the correlation analysis by accounting for errors in the trajectories may still be performed mentally. Claims 23 and 29 do not recite any new additional elements. Therefore, claim 5 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claims 24, 30 and 36 recite “wherein each of one or more of the correlation analyses comprises determining a correspondence between different gradient profiles associated with the magnetic measurements”, further defines the abstract idea “perform one or more correlation analyses” previously identified in claims 1, 9 and 15. Performing the correlation analysis using normalized correlation, cross correlation or one or more spectral criteria functions may still be performed mentally. Claim 5 does not recite any new additional elements. Therefore, claim 5 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 25 recites “incorporating into the master geomagnetic map the portions of the trajectories that have determined similarities below the predetermined thresholds”, which further defines the additional element “storing portions of the trajectories” identified in claim 1. However, storing portions of the trajectory, even as further defined, is still a generic computing function being performed by a generic computing device which, for the reasons indicated in claim 1, does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666